DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.

Claims 3, 9, 13 and 19 are cancelled. Claims 1-2, 4-8, 10-12, 14-18 and 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Hahn et al. (EP 0101033).

    PNG
    media_image1.png
    342
    553
    media_image1.png
    Greyscale

Regard to claim 1,  Kawai et al. disclose a method for fabricating a liquid crystal display device, comprising: 
providing a liquid crystal display panel LC, wherein the liquid crystal display panel comprises a light-incident surface and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer P2 on the light-incident surface of the liquid crystal display panel, wherein the first polarizer P2 comprises a first optical compensation film [a retardation film A2] disposed on the light-incident surface of the liquid crystal display panel LC, a first polarizing layer [polarizer a] disposed on a surface of the first optical compensation film A2 away from the liquid crystal display panel LC, and a first protective layer [a protective film b’] disposed on a surface of the first polarizing layer away from the liquid crystal display panel; 
depositing a film with a hard coat layer and various processing aiming for antireflection [0040]-[0044] on a surface of the first polarizer [polarizer a] away from the liquid crystal display panel LC to form a first anti-reflection film; 
disposing a second polarizer P1 on the light-emitting surface of the liquid crystal display panel, wherein the second polarizer P1 comprises a second optical compensation film [a retardation film A1 and retardation film B] disposed on the light-emitting surface of the liquid crystal display panel LC, a second polarizing layer [polarizer a] disposed on a surface of the second optical compensation film A2/B away from the liquid crystal display panel LC, and a second protective layer [a protective film b’] disposed on a surface of the second polarizing layer away from the liquid crystal display panel; and 
depositing a film with a hard coat layer and various processing aiming for antireflection [0040]-[0044] on a surface of the second polarizer [polarizer a]  away from the liquid crystal display panel LC to form a second anti-reflection film

Regard to claim 11,  Kawai et al. disclose a liquid crystal display device, comprising: 
a liquid crystal display panel LC comprising a light-incident surface and a light-emitting surface on opposite sides thereof; 
a first polarizer P2 disposed on the light-incident surface of the liquid crystal display panel LC, and comprising a first optical compensation film [a retardation film A2] disposed on the light-incident surface of the liquid crystal display panel LC, a first polarizing layer [polarizer a] disposed on a surface of the first optical compensation film A2 away from the liquid crystal display panel LC, and a first protective layer [a protective film b’] disposed on a surface of the first polarizing layer away [polarizer a] from the liquid crystal display panel LC; 
a hard coat layer and various processing aiming for antireflection [0040]-[0044] formed on a surface of the first polarizer [polarizer a] away from the liquid crystal display panel LC;  
a second polarizer P1 disposed on the light-emitting surface of the liquid crystal display panel LC, and comprising a second optical compensation film [a retardation film A1 and retardation film B] disposed on the light-emitting surface of the liquid crystal display panel LC, a second polarizing layer [polarizer a] disposed on a surface of the second optical compensation film A1/B away from the liquid crystal display panel LC, and a second protective layer [a protective film b’] disposed on a surface of the second polarizing layer [polarizer a] away from the liquid crystal display panel LC; and 
a hard coat layer and various processing aiming for antireflection [0040]-0044] formed on a surface of the second polarizer [polarizer a] away from the liquid crystal display panel LC.

Kawai et al. fail to disclose the method for fabricating a liquid crystal display device comprising depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm and depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Hahn et al. teach an optical article having an antireflection coating incorporating another embodiment of the invention which the reflectance at a single or very narrow wavelength region can be made to approach zero reflectance shown in Fig. 3. An antireflection coating 29 is disposed on the surface 28 and consists of a plurality of layers including layers 31, 32 and 33. Layer 31 which can be either conducting or nonconducting is disposed on the surface 28. A layer 32 is disposed on the layer 31 and is formed of a low index material such as magnesium fluoride having an index of refraction of 1.38.  The magnesium flouride layer can typically have a thickness of approximately 110 nanometers.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.83 in the range of 1.23 to 1.38 and a thickness of 110nm in the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for providing the reflectance at a single or very narrow wavelength region being made to approach zero reflectance as Hahn et al. taught.

2.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Yuzo et al. (CN 1993633).

    PNG
    media_image1.png
    342
    553
    media_image1.png
    Greyscale

Regard to claim 1,  Kawai et al. disclose a method for fabricating a liquid crystal display device, comprising: 
providing a liquid crystal display panel LC, wherein the liquid crystal display panel comprises a light-incident surface and a light-emitting surface on opposite sides thereof; 
disposing a first polarizer P2 on the light-incident surface of the liquid crystal display panel, wherein the first polarizer P2 comprises a first optical compensation film [a retardation film A2] disposed on the light-incident surface of the liquid crystal display panel LC, a first polarizing layer [polarizer a] disposed on a surface of the first optical compensation film A2 away from the liquid crystal display panel LC, and a first protective layer [a protective film b’] disposed on a surface of the first polarizing layer away from the liquid crystal display panel; 
depositing a film with a hard coat layer and various processing aiming for antireflection [0040]-[0044] on a surface of the first polarizer [polarizer a] away from the liquid crystal display panel LC to form a first anti-reflection film; 
disposing a second polarizer P1 on the light-emitting surface of the liquid crystal display panel, wherein the second polarizer P1 comprises a second optical compensation film [a retardation film A1 and retardation film B] disposed on the light-emitting surface of the liquid crystal display panel LC, a second polarizing layer [polarizer a] disposed on a surface of the second optical compensation film A2/B away from the liquid crystal display panel LC, and a second protective layer [a protective film b’] disposed on a surface of the second polarizing layer away from the liquid crystal display panel; and 
depositing a film with a hard coat layer and various processing aiming for antireflection [0040]-[0044] on a surface of the second polarizer [polarizer a]  away from the liquid crystal display panel LC to form a second anti-reflection film

Regard to claim 11,  Kawai et al. disclose a liquid crystal display device, comprising: 
a liquid crystal display panel LC comprising a light-incident surface and a light-emitting surface on opposite sides thereof; 
a first polarizer P2 disposed on the light-incident surface of the liquid crystal display panel LC, and comprising a first optical compensation film [a retardation film A2] disposed on the light-incident surface of the liquid crystal display panel LC, a first polarizing layer [polarizer a] disposed on a surface of the first optical compensation film A2 away from the liquid crystal display panel LC, and a first protective layer [a protective film b’] disposed on a surface of the first polarizing layer away [polarizer a] from the liquid crystal display panel LC; 
a hard coat layer and various processing aiming for antireflection [0040]-[0044] formed on a surface of the first polarizer [polarizer a] away from the liquid crystal display panel LC;  
a second polarizer P1 disposed on the light-emitting surface of the liquid crystal display panel LC, and comprising a second optical compensation film [a retardation film A1 and retardation film B] disposed on the light-emitting surface of the liquid crystal display panel LC, a second polarizing layer [polarizer a] disposed on a surface of the second optical compensation film A1/B away from the liquid crystal display panel LC, and a second protective layer [a protective film b’] disposed on a surface of the second polarizing layer [polarizer a] away from the liquid crystal display panel LC; and 
a hard coat layer and various processing aiming for antireflection [0040]-0044] formed on a surface of the second polarizer [polarizer a] away from the liquid crystal display panel LC.

Kawai et al. fail to disclose the method for fabricating a liquid crystal display device comprising depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm and depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm.  

Yuzo et al. teach the low refractive index layer is an optical film constructed to provide anti-reflection. The low refractive index layer which has a refractive index of preferably 1.20-1.46, more preferably 1.25-1.46, particularly preferably 1.30-1.46; the low refractive index layer thickness is preferably 50-200 nm, more preferably 70-100 nm.  In the same motivation, it is obvious that the method for fabricating a liquid crystal display device, wherein
depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 81.5 nm to 128 nm; 
depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.20-1.46 covering the range of 1.23 to 1.38 and a thickness of 50-200nm covering the range of 97.8 nm to 113.8 nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed, wherein depositing magnesium fluoride on a surface of the first polarizer away from the liquid crystal display panel to form a first anti-reflection film, wherein the first anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 81.5 nm to 128 nm; depositing magnesium fluoride on a surface of the second polarizer away from the liquid crystal display panel to form a second anti-reflection film, wherein the second anti-reflection film has a refractive index of 1.23 to 1.38 and a thickness of 97.8 nm to 113.8 nm for preventing dirt or dust deposited on the optical film and cheap of manufacturing optical film with the excellent performance as Yuro et al. taught.

Regard to claims 2 and 12, Yuro et al. disclose the method or the liquid crystal display device, wherein the magnesium fluoride is deposited on the first polarizer and the second polarizer by vacuum evaporation or sputtering [preparing low refractive index layer can be is realized by low refractive index material such as silicon compound or fluorine-containing compound (such as MgF2, or SiOx (1<x<2) vacuum evaporation or sputtering on the hard coat layer by gas phase method. When the preparation of the low refractive index layer by gas phase method, can use the known method].  

3.	Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN 1993633)] as applied to claims 1 and 11 in further view of Woong et al. (KR 20160083652).

Kawai et al. also disclose liquid crystal panel with a liquid crystal cell comprising: a pair of substrates sandwiching a liquid crystal layer; a group of electrodes formed on one of the above-mentioned pair of substrates; a liquid crystal composition material layer having dielectric anisotropy sandwiched between the above-mentioned substrates.

Kawai et al. fail to disclose the features of claims 5, 10, 15 and 20.

    PNG
    media_image2.png
    357
    409
    media_image2.png
    Greyscale

Regard to claims 5 and 15, Woong et al. disclose the method or the liquid crystal display device, wherein the second polarizer 20 further comprises 
an anti-glare coating (with haze property), disposed on a surface of the second protective layer 22 away from the liquid crystal display panel [the laminate of the hard coat layer (the anti-reflection film) 50 and the first protective film 22 may have a haze of 0.2% to 0.3% (which inherently has the anti-glare property) at a wavelength of 380 nm to 780 nm. In the above range, the side contrast ratio improvement and the luminance non-uniformity reduction effect can be realized; therefore, the laminate of the hard coat layer 50 and the first protective film 22 inherently or obviously create the haze or anti-glare coating on the second protective layer 22 between the hard coat layer 50 and the first protective film 22], 
the second anti-reflection film [a first polarizer 20 having a hard coating layer 50 formed on a top surface. The hard coat layer 50 may have a refractive index of 1.46 to 1.47 and a surface roughness (Ra) of 200 nm to 300 nm. In the above range, it is possible to improve the side contrast ratio and lower the luminance non-uniformity to increase the luminance uniformity and may have a reflectance of 1% to 5%, which is similar to anti-reflection property at the rough surface of the hard coating layer 50, which considers as the anti-reflection film on its rough surface] is formed on a surface of the anti-glare coating away from the liquid crystal display panel.  

Regard to claims 10 and 20, Woong et al. disclose the method, wherein the liquid crystal display panel comprises 
an array substrate, a color filter substrate, and a liquid crystal layer disposed between the array substrate and the color filter substrate [The liquid crystal panel 10 may include a liquid crystal cell layer sealed between an upper substrate and a lower substrate (not shown), the upper substrate may be a color filter (CF) substrate, and the lower substrate may be a TFT (Thin Film Transistor)], 
the light-incident surface of the liquid crystal display panel is a surface of the array substrate away from the liquid crystal layer, and 
the light-emitting surface of the liquid crystal display panel is a surface of the color filter substrate away from the liquid crystal layer.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed, wherein the second polarizer further comprises an anti-glare coating, disposed on a surface of the second protective layer away from the liquid crystal display panel, and the second anti-reflection film is formed on a surface of the anti-glare coating away from the liquid crystal display panel for realized the side contrast ratio improvement and the luminance non-uniformity reduction effect as Woong et al. taught; wherein the liquid crystal display panel comprises an array substrate, a color filter substrate, and a liquid crystal layer disposed between the array substrate and the color filter substrate, the light-incident surface of the liquid crystal display panel is a surface of the array substrate away from the liquid crystal layer, and the light-emitting surface of the liquid crystal display panel is a surface of the color filter substrate away from the liquid crystal layer for realized color display.

4.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN1993633)] as applied to claims 1 and 11 in further view of Satoru et al.  (KR 20200126396).

Kawai et al. also disclose the method or the liquid crystal display device with polarizers (Production Example 4), wherein an antireflection layer and a hard coat layer were sequentially formed, was adhered to the other side of the polarizer to produce a polarizing plate.

Kawai et al. fail to disclose the features of claims 4-5 and 14-15.

    PNG
    media_image3.png
    223
    750
    media_image3.png
    Greyscale

Regard to claims 4 and 14, Satoru et al. teach the method or the liquid crystal display device, wherein the second polarizer 31 further comprises 
a second hardened layer [a hard coat layer 12] disposed on a surface of the second protective layer [a light-transmitting base material 11] away from the liquid crystal display panel [a display element 53] and configured to prevent the second polarizer 31 from being scratched [0003], [0044], and 
the second anti-reflection film 18 is formed on a surface of the second hardened layer [a hard coat layer 12] away from the liquid crystal display panel 53.  

Regard to claims 5 and 15, Satoru et al. teach the method or the liquid crystal display device, wherein the second polarizer 32 further comprises 
an anti-glare coating [the hard coat film 15 with a haze value of 1.0% or less can have excellent transparency and more preferably have a haze value of 0.9% or less, most preferably 0.8% or less. In contrast, when those films are required to have antiglare properties, a different haze value is required to balance the haze value with the antiglare properties [0037]], disposed on a surface of the second protective layer [a light-transmitting base material 11] away from the liquid crystal display panel [a display element 53], and 
the second anti-reflection film 18 is formed on a surface of the anti-glare coating 15 away from the liquid crystal display panel 53.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed with the features of claims 4-5 and 14-15 for provided to prevent the occurrence of scratches or to prevent reflection of external light as Satoru et al. taught.

5.	Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN1993633)] as applied to claims 1 and 11 in further view of Shinohara (US 20060001808).

Kawai et al. fail to disclose the feature of claims 4-8 and 14-18.

Shinohara teaches the polarizing film where polyvinyl alcohol (PVA) type resin film doped by iodine or dye laminated with TAC on its both side for the purpose of protection has been used for a polarizing plate in a liquid crystal display. In recent years, hard coating layer on the surface of TAC film is often employed as a scratch prevention and anti-glared (AG) coating is performed for the prevention of flicker of the liquid crystal display. TAC film is also often coated with anti-reflection layer in order to decrease reflection ratio in the case the liquid crystal display [0004]. Therefore, the limitations of the following claims obviously are addressed:

Regard to claims 4 and 14, Shinohara teaches the method or the liquid crystal display device, wherein the second polarizer further comprises a second hardened layer disposed on a surface of the second protective layer away from the liquid crystal display panel and configured to prevent the second polarizer from being scratched, and the second anti-reflection film is formed on a surface of the second hardened layer away from the liquid crystal display panel.  

Regard to claims 5 and 15, Shinohara teaches the method or the liquid crystal display device, wherein the second polarizer further comprises an anti-glare coating, disposed on a surface of the second protective layer away from the liquid crystal display panel, and the second anti-reflection film is formed on a surface of the anti-glare coating away from the liquid crystal display panel.  

Regard to claims 6 and 16, Shinohara teaches the method or the liquid crystal display device, wherein the first polarizer further comprises a first hardened layer disposed on a surface of the first protective layer away from the liquid crystal display panel and configured to prevent the first polarizer from being scratched, and the first anti-reflection film is formed on a surface of the first hardened layer away from the liquid crystal display panel.  

Regard to claims 7 and 17, Shinohara teaches the method or the liquid crystal display device, wherein the second polarizer further comprises a second hardened layer, disposed on a surface of the second protective laver away from the liquid crystal display panel and configured to prevent the second polarizer from being scratched, and the second anti-reflection film is formed on a surface of the second hardened layer away from the liquid crystal display panel.  

Regard to claims 8 and 18, Shinohara teaches the method or the liquid crystal display device, wherein the second polarizer further comprises an anti-glare coating, disposed on a surface of the second protective laver away from the liquid crystal display panel, and the second anti-reflection film is formed on a surface of the anti-glare coating away from the liquid crystal display panel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed with the feature of claims 4-8, 14-18 for the prevention of flicker of the liquid crystal display and decreasing reflection ratio in the case the liquid crystal display [0004] as Shinohara taught.

6.	Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20060170848) in view of Hahn et al. (EP 0101033) [or Yuzo et al. (CN1993633)] as applied to claims 1 and 11 in further view of Takahashi et al. (US 20130093992).

Kawai et al. fail to disclose the features of claims 4-8 and 14-18.

    PNG
    media_image4.png
    201
    753
    media_image4.png
    Greyscale

Takahashi et al. teach the polarizer comprises a polarizing layer [POLARLIZING FILM] disposed on a surface of a first optical compensation film [OPTICALLY COMPENSTORY FILM], hardened layer [HARTCOAT LAYER] disposed on a surface of a protective layer [SUPPORT OR OPTICALLY ANISOTROPIC LAYER] configured to prevent the second polarizer from being scratched [preferably the hardness and the scratch resistance of the film [0036]], and anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the hardened layer [HARTCOAT LAYER]. Therefore, the limitations of the following claims obviously are addressed:

Regard to claims 4 and 14, Takahashi et al. teach the method or the liquid crystal display device, wherein the second polarizer further comprises 
a second hardened layer [HARTCOAT LAYER: a hard coating property for improving the antiglare property caused by surface scattering, and preferably the hardness and the scratch resistance of the film [0036]] disposed on a surface of the second protective layer away from the liquid crystal display panel and configured to prevent the second polarizer from being scratched [the "polarizing plate" is used as a meaning to include both a long polarizing plate and a polarizing plate cut into a size suitable for being incorporated into a display device [0030] or [0382]-[0384] and [0388]-[0498]], 
the second anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the second hardened layer away from the liquid crystal display panel.  

Regard to claims 5 and 15, Takahashi et al. teach the method or the liquid crystal display device, wherein the second polarizer further comprises 
an anti-glare coating [HARTCOAT LAYER: a hard coating property for improving the antiglare property caused by surface scattering, and preferably the hardness and the scratch resistance of the film [0036]], disposed on a surface of the second protective layer away from the liquid crystal display panel, and 
the second anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the anti-glare coating away from the liquid crystal display panel.  

Regard to claims 6 and 16, Takahashi et al. teach the method or the liquid crystal display device, wherein the first polarizer further comprises 
a first hardened layer [HARTCOAT LAYER: a hard coating property for improving the antiglare property caused by surface scattering, and preferably the hardness and the scratch resistance of the film [0036]] disposed on a surface of the first protective layer away from the liquid crystal display panel and configured to prevent the first polarizer from being scratched, and 
the first anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the first hardened layer away from the liquid crystal display panel.  

Regard to claims 7 and 17, Takahashi et al. teach the method or the liquid crystal display device, wherein the second polarizer further comprises 
a second hardened layer [HARTCOAT LAYER: a hard coating property for improving the antiglare property caused by surface scattering, and preferably the hardness and the scratch resistance of the film [0036]], disposed on a surface of the second protective laver away from the liquid crystal display panel and configured to prevent the second polarizer from being scratched, and 
the second anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the second hardened layer away from the liquid crystal display panel.  

Regard to claims 8 and 18, Takahashi et al. teach the method or the liquid crystal display device, wherein the second polarizer further comprises 
an anti-glare coating [HARTCOAT LAYER: a hard coating property for improving the antiglare property caused by surface scattering, and preferably the hardness and the scratch resistance of the film [0036]], disposed on a surface of the second protective laver away from the liquid crystal display panel, and 
the second anti-reflection film [ANTRIREFLECTION LAYER] is formed on a surface of the anti-glare coating away from the liquid crystal display panel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method for fabricating a liquid crystal display device as Kawai et al. disclosed with the features of claims 4-8 and 14-18 for providing excellent antireflection properties and excellent light resistance with high productivity [0013] as Takahashi et al. taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871